Citation Nr: 1017916	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of the reduction of the evaluation of status post 
retroperitoneal mass, B cell lymphoma, from 100 percent to 
zero percent disabling, effective February 1, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In a June 2002 
rating decision, the RO proposed to reduce the disability 
rating assigned to status post retroperitoneal mass, B cell 
lymphoma, from 100 percent disabling to noncompensably 
disabling.  In an October 2002 rating decision, the RO 
reduced the disability rating assigned to status post 
retroperitoneal mass, B cell lymphoma, to noncompensably 
disabling, effective February 1, 2003.  A notice of 
disagreement was filed in December 2002, a statement of the 
case was issued in January 2004, and a substantive appeal was 
received in January 2004.  


FINDINGS OF FACT

1.  There has been no local recurrence or metastasis of the 
Veteran's B cell lymphoma.

2.  The status post retroperitoneal mass, B cell lymphoma 
residuals do not result in periods of incapacitation which 
require bed rest and treatment by a physician or require 
continuous medication to control symptoms.  


CONCLUSION OF LAW

1.  The criteria for restoration of a 100 percent disability 
rating and the criteria for a current compensable evaluation 
for status post retroperitoneal mass, B cell lymphoma, have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105(e), 4.88b, Diagnostic Code 6354, 4.118, 
Diagnostic Code 7715 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

With regard to the propriety of the rating assigned to status 
post retroperitoneal mass, B cell lymphoma, the provisions of 
38 C.F.R. § 3.105(e) allow for the reduction in evaluation of 
a service-connected disability when considered warranted by 
the evidence, but only after following certain procedural 
guidelines.  See also 38 C.F.R. § 4.1 (a disability may 
require re-ratings over time in accordance with changes in 
law, medical knowledge, and the Veteran's condition).  Per a 
June 2002 rating decision and notice letter, the Veteran was 
informed of the proposal to reduce the disability rating 
assigned to status post retroperitoneal mass, B cell lymphoma 
from 100 percent disabling to zero percent disabling.  Action 
taken to reduce the rating from 100 percent disabling to zero 
percent disabling, effective February 1, 2003, was taken 
pursuant to 38 C.F.R. § 3.105(e) in an October 2002 rating 
decision.  Thus, it is clear that the Veteran was given 60 
days to present additional evidence to show that compensation 
payments should be continued at the 100 percent level.  It 
should also be pointed out that the initial reduction, taken 
within less than five years from the award of the 100 percent 
rating, is not governed by the provisions of 38 C.F.R. 
§ 3.344 regarding stabilization of ratings.  See 38 C.F.R. 
§ 3.344(c); see also Collier v. Derwinski, 2 Vet. App. 247, 
249 (1992); Tucker v. Derwinski, 2 Vet. App. 201, 203-04 
(1992) (the requirements for decrease of a rating for 
disabilities which have continued for a long time at the same 
level are more stringent than those for an initial award or 
an increase in ratings).  

Proper notice was given to the Veteran regarding his 
increased rating claim and the reduction of the disability 
rating assigned.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in May 2002 and 
March 2005.  Collectively, the examination reports obtained 
are thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.



Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

In May 2001, the Veteran was evaluated and underwent CT scan 
films which reflected left retroperitoneal mass - probably 
lymphoma, and left hydronephrosis secondary to left 
peritoneal mass.  A June 2001 private evaluation reflects 
that the Veteran underwent cystoscopy, left retrograde 
pyelogram, and insertion of left double J ureteral stent, due 
to left hydronephrosis secondary to retroperitoneal lymphoma.  
Correspondence from the Department of Defense, Armed Forces 
Institute of Pathology, classified the lesion as 
retroperitoneum:  B cell lymphoma, favor large cell.  

In an August 2001 rating decision, the RO granted entitlement 
to service connection for retroperitoneal mass, B cell 
lymphoma, assigning a 100 percent disability rating, 
effective June 28, 2001.  Per 38 C.F.R. § 4.118, Diagnostic 
Code 7715, non-Hodgkin's lymphoma, a 100 percent rating is 
assigned with active disease or during a treatment phase.  
The Note corresponding to the diagnostic code states that the 
100 percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic, chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
residuals.  In accord with the criteria of Diagnostic Code 
7715, the August 2001 rating decision, informed the Veteran 
that the total rating would be limited to active malignancy 
or treatment and that 6 months following completion of 
treatment, any residual disability would be determined by 
findings from a VA examination conducted at that time.

In May 2002, the Veteran underwent a VA examination 
pertaining to his retroperitoneal mass, B cell lymphoma.  The 
examination report reflects that the Veteran began 
chemotherapy in June 2001, which lasted until January 2002.  
Since January, he had not undergone any further treatment, 
but has been seen by his private physician, Robert L. 
Drapkin, M.D., F.A.C.P., for signs of recurrence.  His 
primary complaints since chemotherapy was occasional sharp 
flank pains, which occur at least 5-10 times a day and last 
for several seconds, localized to the left paravertebral 
area.  He also reported extreme fatigue since his 
chemotherapy, and reported small pustules appearing primarily 
on his arms.  He has been told by Dr. Drapkin that this may 
be related to his immune system.  On physical examination, 
two to three small pustules were present on his left arm and 
under his right eye.  The examination was otherwise normal.  
The diagnosis was non-Hodgkin's lymphoma, status post 
intensive chemotherapy.

Correspondence dated in July 2002 from Dr. Drapkin states 
that the Veteran has diffuse histiocytic lymphoma, and at the 
time of his diagnosis and treatment he had extensive 
retroperitoneal disease with obstruction of the left kidney.  
He was treated with CHOP and Rituxan and gone into complete 
remission.  This disease is likely to recur, he is at a high 
risk for recurrence, and he must be followed closely since he 
is by no means cured.  

Correspondence dated in November 2002 from Dr. Drapkin states 
that the Veteran has a history of malignant lymphoma with 
biopsy proven B-cell large cell lymphoma consistent with 
diffuse histology.  At the time of diagnosis there was 
significant disease causing ureteral obstruction and aortic 
encasement with renal compromise.  He had hydronephrosis of 
the left kidney and multiple areas of abdominal disease, 
which were bulky and located in the retroperitoneum, kidney, 
and aortic region.  He was treated with systemic chemotherapy 
with Cytoxan, Adriamycin, Vincristine, Prednisone, and 
rituximab, completing his treatment in January 2002.  He has 
done well but it is relatively early, only 10 months post 
last cycle of chemotherapy, and thus he needs careful follow-
up and he continues to recover from his chemotherapy.  It is 
a bit premature to state that he is healthy and clearly he is 
at risk for recurrent disease.

The evidence of record contains private treatment records 
from Adam M. Rosen, M.D.  A July 2003 initial consultation 
reflects that the Veteran had positive ANA with 
polyarthralgia with established knee and lumbar spine 
osteoarthritis.  Upon examination, the impression was severe 
morning stiffness and polyarthralgias, with no evidence for 
synovitis.  Low-positive ANA in the setting of history of 
lymphoma but symptoms did precede lymphoma and level of 
morning stiffness highly suggestive of underlying connective 
tissue disease of which there have been no differentiating 
features to further delineate.  A January 2004 private 
treatment records reflects complaints of left leg and hip 
pain, some left flank pain and elbow pain.  Upon physical 
examination, the assessment was fairly classic psoriatic 
arthritis, semi-symmetric in the upper extremities but 
symmetric in the lower extremities.  He has fairly classic 
sacroiliitis on the left consistent with psoriatic arthritis.

In March 2005, the Veteran underwent a VA examination.  The 
Veteran reported that upon being diagnosed with large B cell 
lymphoma, he underwent chemotherapy for eight months every 
week.  The Veteran reported that he has not undergone any 
further treatment.  The Veteran reported that a PET scan 
conducted two weeks prior to evaluate any recurrence of 
lymphoma came back negative, thus he was considered in 
remission.  The Veteran complained of fatigue and feels tired 
easily.  He also complained of aches and pains especially in 
his lower back because of history of psoriatic arthritis but 
also reported pain in the left flank from time to time.  He 
was diagnosed with Horner's syndrome or anisocoria which was 
thought to be secondary to cluster headache.  Upon physical 
examination, the examiner diagnosed non-Hodgkin's lymphoma, B 
cell lymphoma, noting that this lymphoma is currently 
according to the latest testing in remission and the Veteran 
is not on active treatment.  The examiner noted that the 
Veteran complains of fatigue, which is a nonspecific 
complaint but is as likely as not related to his lymphoma.  
With regard to the flank pain, the examiner stated that this 
looked more likely to be related to his back condition and 
psoriatic arthropathy and cannot be related to the lymphoma 
without resort to speculation.

A February 2006 VA outpatient treatment record reflects a 
history of chronic lumbago and psoriatic arthropathy.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence clearly 
supports the reduction to the noncompensable level for status 
post retroperitoneal mass, B cell lymphoma, from February 1, 
2003.  A 100 percent rating is only warranted for an active 
pathology or during treatment for an active pathology.  As 
detailed hereinabove, subsequent to his initial diagnosis in 
or about May 2001, the Veteran underwent chemotherapy 
treatment until in or about January 2002.  Since that time, 
the medical evidence of record does not reflect any local 
recurrence or metastases, and per private and VA treatment 
records, the Veteran has not undergone any treatment since 
that time for an active pathology.  Thus, per Diagnostic Code 
7715, the residuals of such disability must be rated.  38 
C.F.R. § 4.118, Diagnostic Code 7715.  

As detailed, the Veteran has complained of fatigue associated 
with his non-Hodgkin's lymphoma, and the March 2005 VA 
examiner opined that this "nonspecific complaint" is likely 
due to his lymphoma.  Thus, in rating the residuals of his 
lymphoma, the Board has considered the diagnostic criteria 
for chronic fatigue syndrome (CFS).  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  This diagnostic code states that CFS 
includes debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  A 10 percent rating 
is assigned for signs and symptoms of CFS that wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year or the symptoms 
are controlled by continuous medication.  A 20 percent rating 
is assigned for signs and symptoms of CFS that are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or signs and symptoms 
that wax and wane, resulting in periods of incapacitation of 
at least two but less than four weeks total duration per 
year.  A 40 percent rating is assigned for signs and symptoms 
of CFS that are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
the signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  A 60 percent rating is assigned for signs 
and symptoms of CFS that are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or signs and symptoms that wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  A 100 percent rating is assigned 
for signs and symptoms of CFS that are nearly constant and so 
severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self-care.  A 
Note to Diagnostic Code 6354 provides that, for the purpose 
of rating CFS, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  

The Board finds that the status post retroperitoneal mass, B 
cell lymphoma residuals do not warrant a compensable rating 
under Diagnostic Code 6354.  While the Veteran has complained 
of "nonspecific" fatigue, the medical evidence of record 
does not reflect that the Veteran has experienced 
incapacitation requiring bed rest and treatment by a 
physician, nor does the medical evidence reflect that his 
symptoms required continuous medication for control.  Where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

With regard to his complaints of flank pain, the medical 
evidence of record reflects that the Veteran has lumbar spine 
osteoarthritis/chronic lumbago and also has psoriatic 
arthropathy.  The March 2005 VA examiner stated that his 
complaints of flank pain were more likely to be related to 
his back condition and psoriatic arthropathy.  Moreover, upon 
initial evaluation in July 2003, Dr. Rosen stated that his 
polyarthralgia symptoms preceded his lymphoma and his level 
of morning stiffness was highly suggestive of underlying 
connective tissue disease.  Thus, the medical evidence does 
not support a finding that he currently suffers from residual 
flank pain due to his lymphoma.  The Board also notes that 
the Veteran's claims of service connection for flank pain and 
psoriatic arthropathy were denied in a February 2006 rating 
decision (issued to the Veteran in March 2006), and the 
Veteran did not express disagreement with such decision.  
38 U.S.C.A. § 7105.

The Board acknowledges that the Veteran has cluster 
headaches; however, the medical evidence does not reflect 
that they constitute a residual of his lymphoma.

In sum, the Board finds that the evidence shows that the 
disability picture associated with the Veteran's lymphoma had 
improved and that it no longer warranted an evaluation of 100 
percent as of February 1, 2003; instead, a noncompensable 
disability rating appropriately reflects the present state of 
his residuals, lymphoma, to include CFS.  The reduction was 
therefore proper.

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current residuals, lymphoma has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  There 
is also no indication that this disorder has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.


ORDER

Entitlement to restoration of a disability rating of 100 
percent for retroperitoneal mass, B cell lymphoma, for the 
period from February 1, 2003, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


